Citation Nr: 1602176	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for lumbar stenosis and L5-S1 disc bulging with nerve root irritation.

2.  Entitlement to an increased rating for lumbar stenosis and L5-S1 disc bulging with nerve root irritation.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected lumbar stenosis and L5-S1 disc bulging with nerve root irritation.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which-in conjunction with a claim for an increased rating-the RO, inter alia,, decreased the rating for lumbar stenosis and L5-S1 disc bulging with nerve root irritation to 20 percent, effective January 1, 2009.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) on the issue of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

Also, as discussed in more detail below, in a June 2014 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for fibromyalgia, and, in an August 2014 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for sleep apnea.  The Veteran filed an NOD with respect to each denial in August 2014.

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through June 2014; records dated through August 2012 were considered in the August 2012 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board notes that the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration any evidence received after the issuance of the August 2012 SSOC, to include VA treatment records.  However, as the AOJ will have an opportunity to review all of the new evidence on remand, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

For reason expressed below, the claims set forth on the title page are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in December 2015, the Veteran filed an Application for Disability Benefit Compensation and Relation Compensation Benefits (VA Form 21-526EZ) requesting service connection for a pinched nerve in the neck or upper back in December 2015.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  

Initially, as noted in the Introduction above, in a December 2008 rating decision, the RO reduced the rating for the Veteran's service-connected lumbar stenosis and L5-S1 disc bulging with nerve root irritation from 40 percent to a 20 percent rating, effective January 1, 2009.  A December 2008 letter notified the Veteran of this decision along with his rights to appeal (enclosed in a VA Form 4107) if he disagreed with the outcome. The letter specifically notified the Veteran that a NOD must be filed within one-year.  See 38 C.F.R. § 20.302 (2015). 

In January 2009, the Veteran filed a written statement indicating his disagreement with the finding by the RO that his lumbar spine disorder had improved.  In particular, the Veteran indicated that he disagreed with the rating decision reducing his rating percentage from 40 percent to 20 percent.  The Veteran's representative also indicated that the NOD was for the "reduction of [the] service connected back condition."  The Board finds that the January 2009 statement is a timely-filed NOD as to the reduction in rating for the service-connected lumbar stenosis and L5-S1 disc bulging with nerve root irritation.  See 38 C.F.R. § 20.201, 20.200, 20.302 (2015).

Also, as noted in the Introduction, above, in a June 2014 rating decision, the AOJ, inter alia, denied the claim for service connection for fibromyalgia. and in an August 2014 rating decision, the AOJ, inter alia, denied the claim for service connection for sleep apnea.  In August 2014, the Veteran filed NODs with these denials.  Id.

With respect to each of the above-noted claims, the AOJ has not yet issued an SOC, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected.  See 38 U.S.C.A.§ 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).
On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to any of these matters.

As regards to the perfected claim for an increased rating for the lumbar spine disability-a matter which is framed by resolution of the reduction issue-the  Board notes that he was last afforded a VA examination for evaluation of his service-connected lumbar stenosis and L5-S1 disc bulging in July 2011.  However, during his November 2015 hearing, the Veteran testified that his lumbar spine disorder had worsened as he felt an increased level of constant pain, was unable to stand for long periods of time and was unable to walk very far.  He also testified that he did not refuse to do range of motion testing during his last examination but rather could not or was unable to perform the testing during the VA examination.  The Board notes that the July 2011 VA examiner indicated that the Veteran was observed to spontaneously exhibit active range of motion far exceeding what he would permit the examiner to document on physical examination, that the examiner believed that the Veteran was trying to permit the examination to be conducted and that the Veteran appeared to be petrified that the exam maneuvers might cause more pain that he can tolerate.  Further, the Veteran testified that he would be willing to cooperate with a future VA examination.  

In light of the time period since the July 2011 examination, and the Veteran's testimony, which suggests the possible of worsening of his disability, the Veteran should be afforded a new VA examination to obtain information determine the current nature and severity of his service-connected lumbar stenosis and L5-S1 disc bulging.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher rating.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Also on remand, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Iowa City Healthcare System dated through June 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran from June 2014 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the report of a May 2014 VA fibromyalgia Disability Benefits Questionnaire (DBQ) documents the Veteran's statement  that he had applied for Social Security Administration (SSA) benefits on several occasions but that he had not been granted benefits. No copy of any disability determination, or any clinical records used to support such an award, are of record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim(s) on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (2015) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim(s) on appeal.   

The AOJ's adjudication of the claim for increase should include consideration of all additional evidence added to the record since the last adjudication of the claims.  Adjudication of the higher rating claim should include consideration of whether further "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claims for service connection for sleep apnea and fibromyalgia, and for restoration of the 40 percent rating for the service-connected lumbar stenosis and L5-S1 disc bulging with nerve root irritation, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here,  with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Obtain from the Iowa City Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2014.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

3.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private (non-VA) records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA spine examination, for evaluation of his service-connected lumbar intervertebral disc syndrome by an appropriate physician-preferably, one other than the individual who conducted the July 2011 VA examination.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any other notification or development deemed warranted, adjudicate the claim(s) on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include, with respect to the increased rating claim, whether any or any further staged rating, pursuant to Hart (cited above) is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the  appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

